Per Ctjriam :
The will of George W. Churchman provided for the sale of the real estate, from which the timber, which forms the subject of the present controversy, was taken, whenever his executors should think it would bring its real value. This direction not only worked a conversion of the realty, but also gave the executors the full power to dispose of it, and this power they were to exercise in such a way as to realize the greatest sum possible from the property committed to their care. Now, as the lands were timbered and unimproved, and as they were held with tenants in common, the executors seemed to think, and in this they were doubtless right, that the largest amount could be realized from them by having the timber manufactured and put into the market. Had this timber, at the time of the testator’s death, been cut down and lying in the woods, I suppose that no one would contend that the executors had not the power to contract with the tenants in (Common, or others, to manufacture and market it. But as the whole property in their hands was, in effect, but personalty, we can see no good reason why they could not so contract to have it taken from the stump, manufactured, and marketed. As to the remaining assignments, we have but to say, that they complain of the Court for not doing just what it did do. The Court did submit the evidence to the jury, and told them that the Wrights would be entitled to recover the amount they might find to be due them, under all the evidence of the case.
The judgment is affirmed.